DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to BURNS.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINRICH, HOLGER (cited by applicant; DE10-2014-106851; hereafter Henrico) in view of JAJTIC et al. (cited by applicant, EP3142229; Jajtic) and further in view of WU LEI (CN209365385U) or Burns (2017/0282457 A1). 
Henrico teaches a winding assembly for an electrical machine, the winding assembly 11 [0024] comprising a monolithic electrically insulating body 12 having a first channel 15 defining a first winding path, the first channel 15 being filled with an electrically conducting material 18 (figure 1; [0024-0025, 0033]).
Henrico does not teach a 3D printing method of manufacture for the winding assembly, nor the vibration of the 3D manufactured object.
Jajtic teaches regarding claim 1, a method of manufacturing a winding assembly for an electrical machine, the method comprising forming, by three-
Regarding claim 1, Jajtic teaches a method of manufacturing a winding assembly for an electrical machine, the method comprising:  forming, by three-dimensional, 3D, printing, an electrically insulating body comprising a channel defining a winding path, the channel having an inlet and an outlet; heating the electrically insulating body to a temperature above the melting point of an electrically conducting material; flowing the electrically conducting material through the inlet to the outlet to fill the channel; and cooling the electrically insulating body to solidify the electrically conducting material within the channel, thereby forming said winding assembly (figure 3).
Regarding claim 2, the electrically insulating body is formed by 3D printing with a ceramic material (fourth to the last paragraph).
Regarding claim 3, wherein the electrically conducting material is copper, or an alloy thereof, and the electrically insulating body is heated to a temperature greater than 1100 degrees Celsius, preferably 1300 degrees Celsius, prior to and during the step of flowing the electrically conducting material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to set the appropriate temperature to allow the conducting material to flow.
Regarding claim 6, the channel is substantially evacuated during the step of flowing the electrically conducting material (during new builds).
Regarding claim 7, the channel 8 is formed internally to the electrically insulating body and the inlet and outlet are formed at the surface of the electrically insulating body, such that the channel is contiguous on all sides within the electrically insulating body (in figure 3 discussion; last 8 paragraphs; specifically 8, 7, and 5).
Burns et al. teaches vibrating a 3D body (shown in figures 1-2) that is being manufactured to remove any debris [0021].  Burns teaches that the vibrator oscillates the 3D body to remove un-bonded material [0021, 0050, 0055, and 0061].  It does not state when the oscillation occurs but it would be obvious to oscillate whenever it is needed.
Henrico teaches an electric machine’s coil assembly that holds a coil former 12 but does not discuss a method of forming the coil.  Jajtic teach a 3D manufactured electric machine conductor device.  Burns teaches vibrating a 3D body that is being manufactured to remove any debris.
Henrico and Jajtic teach winding assemblies.  Jajtic teaches using a 3D method for forming a winding assembly.  Burns teaches a 3D printing system.  These teachings are combinable and one would be motivated to combine (one of 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Jajtic with the teaching of Henrico to obtain a manufacturing process that has the advantages of rapid phototyping additive manufacturing.

Claims  8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINRICH, HOLGER (cited by applicant; DE10-2014-106851; hereafter Henrico). 
Regarding claim 8, Henrico teaches a winding assembly for an electrical machine, the winding assembly 11 [0024] comprising a monolithic electrically insulating body 12 having a first channel 15 defining a first winding path, the first channel 15 being filled with an electrically conducting material 18, wherein the first channel is fully [0038] enclosed (figure 1; [0024-0025, 0033]).
Regarding claim 9, the electrically insulating body is formed of a ceramic material [0027].
Regarding claim 10, the electrically conducting material is copper or a copper-based alloy ([0027] and claim 4 of Henrico).
Regarding claim 11, the winding assembly [0026] further comprising a second channel 15 defining a second winding path, the second channel 15 being filled with an electrically conducting material 18, wherein the first and second channels are mutually DC electrically insulated by the electrically insulating body [0033].
Regarding claim 12, the first and second channels 15 together define a bifilar winding [0033].
Regarding claim 13, the first and second channels 15 are internal to the electrically insulating body, such that each of the first and second channels 15 are contiguous on all sides with the electrically insulating body (figure 1; [0033]).
Regarding claim 14, the winding assembly further comprising a cavity 16 for receiving a stator tooth 17 (figure 1).
Regarding claim 15, an electrical machine comprising: a stator; a rotor; and one or more winding assemblies [0024-0025].
Henrico discusses an outer shell but does not teach the location of an inlet or an outlet.  However, it is a matter of design choice to choose the number of or the location of the inlets and outlets of a container or if only the inlet and outlet are un-enclosed.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use design choice with the teaching of Henrico to obtain a coil assembly for an electric machine according to design requirements.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                               

QG